IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,670



                        EX PARTE NELSON ROMERO, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 58,710-A IN THE 23RD JUDICIAL DISTRICT COURT
                        FROM BRAZORIA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

deadly weapon in a penal institution and sentenced to thirty years’ imprisonment. The Fourteenth

Court of Appeals affirmed his conviction. Romero v. State, No. 14-09-01035-CR (Tex. App. –

Houston [14th Dist.], December 2, 2010).

       Applicant contends that he was denied his right to petition this Court for discretionary

review, because his petition was held by the United States Postal Service for more than a month
                                                                                                    2

before being returned for insufficient postage, by which time the deadline for filing the petition had

passed.

          Applicant’s PDR was due to be filed on March 25, 2011. Applicant alleges that he could not

get the petition weighed in the law library, and that he was told by other inmates that four stamps

should be sufficient. Applicant placed his petition in the prison mail system with four stamps on it

on March 5, 2011, a Saturday. Applicant provides documents showing that his petition was mailed

on March 7, 2011, and returned to the prison mail authorities on April 14, 2011 for postage due.

Had the petition been returned to the prison mail authorities earlier, Applicant would have been able

to re-send the petition with adequate postage before the due date.

          It appears that Applicant was denied his opportunity to have his PDR considered by this

Court through a breakdown in the system, and not through any fault of his own. We find, therefore,

that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-01035-CR that affirmed his

conviction in Case No. 58,710 from the 23rd Judicial District Court of Brazoria County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.



Delivered: November 2, 2011
Do not publish